     Case 3:20-cv-02473-DMS-KSC Document 11 Filed 05/18/21 PageID.69 Page 1 of 1



 1
 2
 3
 4
 5
 6
 7                           UNITED STATES DISTRICT COURT
 8                          SOUTHERN DISTRICT OF CALIFORNIA
 9
10   EILEEN CARBONE,                                     Case No.: 3:20-cv-02473-DMS-KSC
11                                      Plaintiff,
                                                         ORDER DISMISSING CASE WITH
12   v.                                                  PREJUDICE
13   MR. COOPER,
14                                   Defendants.
15
16
17         On April 28, 2021, Plaintiff Eileen Carbone and Defendant Nationstar Mortgage
18   LLC d/b/a Mr. Cooper filed a joint stipulation for dismissal with prejudice with the Court.
19   (ECF No. 10.) The stipulation provides that in consideration of a negotiated settlement
20   agreement, the parties agree to release all claims and counterclaims with each party to bear
21   its own attorney’s fees and costs. (Id.) This stipulation is approved. Accordingly, the
22   entire action is hereby dismissed with prejudice.
23   IT IS SO ORDERED.
24
25   Dated: May 17, 2020                         _____________________________
26                                               Hon. Dana M. Sabraw
27                                               United States Chief District Judge

28

                                                     1
                                                                             3:20-cv-02473-DMS-KSC
